Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 23, 2014

                                       No. 04-14-00488-CV

                           IN THE INTEREST OF T.F., A CHILD,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-PA-02356
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
        The reporter’s record was due August 15, 2014, but was not filed. Moreover, the reporter
did not filed a notification of late record. Accordingly, on August 25, 2014, we rendered an
order requiring the court reporter, Luis Duran Jr., to file the reporter’s record on or before
September 4, 2014. We reminded the reporter the record was already a week late and that by
statute, this appeal is accelerated and is to take precedence over other matters. See TEX. FAM.
CODE ANN. § 109.002(a) (West 2014).

        On September 4, 2014, the reporter did not file the record. Rather, he filed a notification
of late record asking until September 15, 2014, to file the record. On September 8, 2014, we
granted the reporter’s request for an extension of time, which gave him thirty additional days to
file the record from the original due date. We advised the reporter in the order that no further
extensions of time to file the record would be granted absent written proof of extraordinary
circumstances. We reminded the reporter that appellate courts may not grant more than 30 days
cumulatively with regard to extensions of time for the reporter’s record. TEX. R. APP. P. 28.4(b).
We reached the thirty-day limit when we granted an extension to September 15, 2014.

        Despite our prior orders and admonitions, the reporter’s record was not filed on
September 15, 2014. Moreover, our efforts to contact the reporter by telephone have yielded no
results. This court contacted the reporter by telephone on September 18, 2014, and September
23, 2014, but despite leaving messages, the reporter failed to contact this court or file the record.

        Accordingly, we ORDER the court reporter, Luis Duran Jr., to file the reporter’s record
in this court on or before October 3, 2014. Mr. Duran is advised that if the record is not
received by this date, we may order him to appear and show cause why he should not be
held in contempt. Mr. Duran is further advised that no extensions of time will be granted absent
written proof of extraordinary circumstances — a heavy workload will not be considered an
extraordinary circumstance.
        We further order the clerk of this court to serve this order on LUIS DURAN JR. by
certified mail, return receipt requested, and by first class United States mail in addition to the
usual methods of service. Moreover, because “[t]he trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), we
also order the clerk of this court to serve a copy of this order on the trial court. Pursuant to
Rule 28.4(b), the trial court is required to direct the responsible reporter to immediately
commence the preparation of the record once an appeal is filed, and if necessary, arrange
for a substitute reporter to allow the responsible reporter to complete the record relating to
the termination. TEX. R. APP. P. 28.4(b)(1).

       Finally, we order the clerk of this court to serve a copy of this order on all counsel.




                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court